Citation Nr: 0921998	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain, claimed as back pain.  


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from December 1998 to 
July 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In a rating decision dated in February 2007 the RO granted 
service connection for lumbosacral strain with an evaluation 
of 10 percent effective July 15, 2006.  The Veteran has 
appealed this initial rating.  

Service treatment records (STRs) include a September 2002 
record which showed that the Veteran complained of low back 
pain after she did physical training for the first time.  X-
rays taken in January 2004 showed no fracture, dislocation, 
or malalignment.  Disc heights were preserved and sacroiliac 
joins and soft tissues were unremarkable.  She was diagnosed 
with lumbago in April 2006.  

In September 2006 the Veteran was accorded a compensation and 
pension (C&P) general examination.  During the examination 
the Veteran reported that she began to have low back pain in 
2002, which was precipitated by physical training.  She 
reported flare-ups with exercises, running, bending, and 
housework.  She stated that during flare-ups, she experienced 
additional limitation of motion of 50 percent lasting for up 
to four hours.  She reported that the flare-ups were 
alleviated with medication and rest.  Physical examination 
found flexion to 90 degrees with pain occurring from 0 to 90 
degrees, extension to 30 degrees with pain occurring from 0 
to 30 degrees, right lateral flexion to 30 degrees with pain 
occurring from 0 to 30 degrees, left lateral flexion to 30 
degrees with pain occurring from 0 to 30 degrees, and 
bilateral rotation to 30 degrees with pain occurring from 0 
to 30 degrees.  Her combined range of motion was not less 
than 120 degrees, even taking her pain on motion into 
account.  

In her substantive appeal, the Veteran has reported that her 
lumbosacral strain has worsened.  Since the most recent 
examination was conducted in September 2006, VA is required 
to afford her a contemporaneous VA examination to assess the 
current nature, extent, and severity of her lumbar spine 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), 
quoting VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995) (To the 
extent the claimant asserts the disability in question has 
undergone an increase in severity since the time of the last 
examination, a new VA examination is required).  Thus, the 
Board has no discretion and must remand this claim.  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to her claim, whether 
or not the records are in Federal custody.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request all VA medical records from the Birmingham VA 
Medical Center dated since July 2006.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Birmingham VAMC dated since July 2006.  
If no further treatment records exist, 
the claims file should be documented 
accordingly.

2.  The Veteran should be accorded a VA 
spine examination.  The report of 
examination should include a detailed 
account of all manifestations of 
lumbosacral strain found to be present 
and any functional loss due to pain, 
weakness, fatigability, incoordination 
or pain on movement of a joint in 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  To the extent 
possible, the additional range of 
motion lost due to any of the above 
should be set forth in the report.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.  The examiner should 
indicate whether there are herniated 
discs and if so whether they are 
related to the service-connected 
disability or service.  The claims 
folder and a copy of this remand must 
be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

3.  After any further development 
deemed necessary, readjudicate the 
issue on appeal in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, the 
Veteran and her representative should 
be furnished a supplemental statement 
of the case and be given an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

